Citation Nr: 0801044	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  98-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to postoperative residuals of L5-S1 
herniated disc with degenerative disease of the lumbosacral 
spine.

2.  Entitlement to an evaluation in excess of 60 percent for 
postoperative residuals of L5-S1 herniated disc with 
degenerative disease of the lumbosacral spine.

3.  Entitlement to an effective date earlier than April 8, 
2003 for the grant of a total rating based on unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lewis C. Fischera, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey which denied  the veteran's claim for a higher rating 
for postoperative residuals of a L5-S1 herniated disc, with 
degenerative disease of the lumbosacral spine.  In a May 2001 
decision, the Board granted the veteran an increased rating 
from 40 to 60 percent prior to March 28, 2000, and denied his 
claim for a rating in excess of 60 percent.  The veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims.  
In a December 2002 Order, the Court vacated that portion of 
the May 2001 decision that denied a rating in excess of 60 
percent for a low back disability and remanded the matter to 
the Board for readjudication.  The Board remanded the issue 
in October 2003 for additional development.

This matter also comes before the Board from an August 2006 
rating decision of the Newark RO which denied service 
connection for hypertension and granted a TDIU with an 
effective date of August 2005.  In a January 2007 rating 
decision the RO established the effective date for TDIU as 
April 8, 2003.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Postoperative residuals of L5-S1 herniated disc with 
degenerative disease of the lumbosacral spine is manifested 
by no more than pronounced intervertebral disc syndrome with 
no more than minimal neurologic deficit of the lower 
extremities.

2.  Unemployability due to service-connected disability was 
factually ascertainable as of March 26, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for postoperative residuals of L5-S1 herniated disc with 
degenerative disease of the lumbosacral spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (before and 
after September 23, 2002) and 5237, 5242, 5243 (after 
September 26, 2003).

2.  An effective date of March 26, 2002 for the grant of TDIU 
is warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.157, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim for increase was 
received prior to the enactment of the VCAA.  The claim of 
entitlement to an earlier effective date for TDIU was 
received after the enactment of the VCAA.

A letter dated in July 2005 advised the veteran of the 
evidence and information necessary to support a claim for 
increase.   He was told to submit any evidence in his 
possession that pertained to his claim.  The evidence of 
record was listed.  The veteran was told how VA would assist 
him in obtaining evidence.  

An August 2005 letter discussed the evidence necessary to 
support a claim for TDIU.  

In August 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudications, the veteran has not been 
prejudiced thereby.  The content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Moreover, the veteran has been afforded the 
opportunity to testify at a hearings before the undersigned.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

A review of the record demonstrates that service connection 
for postoperative residuals of a herniated disc, L5, S1, was 
granted in an August 1963 rating determination, with a 20 
percent disability being assigned.  The RO granted an 
increase to 40 percent in a May 1991 rating decision.

In November 1997, the veteran requested an increased 
evaluation for his service-connected post-operative herniated 
disc residuals.

The veteran was afforded a VA examination in February 1998.  
At the time of the examination, he reported that he used a 
cane to walk.  He stated that his leg occasionally felt numb 
and had actually given way.  He also reported that his right 
ankle would intermittently swell, particularly after a long 
trip.  The veteran indicated that that he had not received 
any medical treatment for his back since a 1973 epidural.  He 
stated that he was still working in an office as a 
dispatcher.  Physical examination revealed that the veteran 
used a straight cane to walk.  Range of motion of the lumbar 
spine was 35 degrees of side bending, bilaterally, 40 degrees 
of extension, and 50 degrees of flexion.  The veteran 
reported that flexion beyond 50 degrees caused discomfort 
down the right leg.  Inspection of the legs revealed normal 
muscle development.  The veteran had loss of sensation in the 
L4-S1 dermatomes on the right.  Straight leg raising was 
positive at the end of range for pain radiating into the 
buttock and partially down the posterior thigh.  Manual 
muscle testing was 5/5.  X-rays revealed degenerative disc 
disease L3-L4, L5-S1, and facet degenerative joint disease 
L5-S1.  A diagnosis of chronic lumbar pain due to chronic 
right radiculopathy (status post herniated disc with 
subsequent discectomy times two) and degenerative disc 
changes, was rendered.  The examiner reported the veteran's 
impairment as mild to moderate.

In March 2000, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
indicated that he had had a recurrence of pain in the lower 
back.  He noted having numbness in the toes and severe pain 
which radiated down into the buttock and right lower 
extremity.  He further reported having spasms.  The veteran 
stated that he had could sit for approximately one hour and 
walk up to eight blocks.  The back felt weak and stiff and 
lacked endurance and resiliency.  The veteran reported that 
he was a full-time dispatcher for a trucking company.  
Physical examination revealed that the veteran used a cane 
for walking.  The examiner noted that without the cane there 
was no limp.  The wear pattern on both shoes was equal and 
normal.  The veteran had no difficulty walking on his heels.  
Straight leg raising was positive at 30 degrees.  
Neurological examination revealed intact muscle tone and 
reflexes, throughout.  Sensation was diminished on the outer 
borders of the right foot including all of the outer toes.  
Extensor hallicus longus was intact.  Dorsiflexion of the 
foot was diminished.  Range of motion of the lumbosacral 
spine was markedly diminished with flexion to 0 degrees, 
hyperextension to 0 degrees, lateral deviation towards both 
sides 5 degrees, and thoracolumbar rotation with pain to 
approximately 10 degrees.  X-rays revealed degenerative 
disease at L5-S1 with narrowing of the intervertebral disc 
space.  A diagnosis of degenerative disease, lumbosacral 
spine, with neurological involvement, was rendered.

In March 2001, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  At the time of the hearing, 
the veteran testified that it was his belief that a 60 
percent disability evaluation should have been assigned prior 
to March 28, 2000.  The veteran reported that there was no 
physical difference between the way he felt when he first 
filed a claim for an increased evaluation and the way he 
currently felt.  He stated that he had numb feet and numbness 
down his right and left calves and shin bones.  The veteran 
also noted that the tip of his spine bone bothered him.  He 
reporting taking an aspirin or Advil for the pain.  He 
testified that he was a dispatcher for a trucking company 
that was owned by his brother-in-law.  The veteran considered 
his job to be protected because of the relationship with his 
brother-in-law.  He noted that the only time that he missed 
work was for doctor's appointments.  He stated that he showed 
up for work every day.

The veteran testified that that there was no difference in 
the way his back felt from 1998 to 2000.  The veteran 
indicated that he had problems lifting groceries out of the 
back of his car in 1998 and 1999.  He also reported that if 
he had grass he would not have been able to mow it during 
this time period.  The veteran stated that he initially 
started walking with a cane after he fell several times. He 
noted that he did not need the cane when walking short 
distances.  The veteran indicated that his feet would go numb 
if he sat in a car for more than one hour.  He also reported 
that he had had trouble sleeping since 1998 as a result of 
his foot problems.  The veteran reported that there were many 
days between 1998 and 2000 where he did not want to get up.

At the time of the hearing, the veteran submitted numerous 
medical reports in support of his claim.  In a February 2001 
report, T. P., M.D., the veteran's private physician, 
indicated that the veteran had an 18 month period of 
progressively worsening lower back pain and a six month 
history of progressively worsening back pain.  It was Dr. P's 
impression that the veteran had progressively worsening 
mechanical low back pain.  He further indicated that the pain 
and numbness in the feet sounded more like a peripheral 
neuropathy both in distribution and due to the fact that he 
had marked dysesthesias related with minimal tactile 
stimulation.

A MRI performed that same month revealed a small midline disc 
herniation at L1-L2 and a post operative enhancing disc scar 
at L4-5.

In a February 2001 report, A. R., M.D., indicated that the 
veteran had a very long history of lumbar pain, status post 
two surgical decompressions of the spine.  He noted that in 
the past few years the veteran had had progressive pain and 
parasthesias in the lower extremities, particularly in the 
feet.

In March 2001, the veteran underwent an MRI of the spine and 
lower extremities. Dr. R. indicated that the study of the 
veteran's lower extremities and associated paraspinal muscles 
was consistent with chronic bilateral L5-S1 radiculopathies, 
worse on the right at L5.

In May 2001 the Board determined that the veteran's low back 
disability warranted a 60 percent evaluation for the entire 
appeal period, which began with receipt of the veteran's 
claim for increase in November 1997.

The veteran was examined by J.M.S., D.O. in July 2002.  
Paraspinal tenderness was noted in the thoracolumbar spine.  
Flexion was to 50 degrees and lateral flexion was to 20 
degrees bilaterally.  Straight leg raising was positive at 50 
degrees on the right in a sitting position.  

In an April 8, 2003 statement, the veteran's representative 
argued that the veteran was eligible for a total rating based 
on unemployability.

The report of a private functional capacity evaluation 
conducted in September 2003 indicates that the veteran had 
bilateral L5-S1 radiculopathies due to herniated discs at L4-
5 and L5-S1, status post surgery.  The evaluator concluded 
that the veteran's prognosis was poor.  He stated that the 
earliest date to which the description of symptoms and 
limitation applied was March 13, 2001.

In an October 2003 decision, the Social Security 
Administration (SSA) determined that the veteran's disability 
began on March 26, 2002.

On VA examination in July 2005, the veteran's history was 
reviewed.  He complained of constant pain across his low back 
into the buttocks.  He reported that the pain made it 
difficult to get out of bed.  He also reported numbness into 
his feet.  He indicated that there were no specific 
alleviating factors.  He denied taking medication for pain.  
He did not wear a brace and it was noted that he was 
independent with his activities of daily living.  The 
examiner noted that the veteran used a cane for ambulation 
for long distances.  The veteran stated that he was retired.  
Physical examination revealed minimal tenderness to palpation 
in the lumbosacral paraspinal musculature.  There was no 
muscle spasm and no guarding.  Range of motion of the lumbar 
spine was 30 degrees of flexion, 20 degrees of extension, 30 
degrees of lateral flexion bilaterally and 30 degrees of 
rotation bilaterally.  Attempts to go beyond the stated 
ranges resulted in pain.  There was no additional limitation 
of motion with repeated use.  Motor strength was 5/5 for the 
lower extremities.  There were no sensory deficits.  Lasagues 
sign was positive on the right and equivocal on the left.  
There were no nonorganic physical signs.  X-rays revealed 
multilevel degenerative joint disease.  The impression was 
lumbar sprain/strain injury, possible post-traumatic 
osteoarthritis and spinal stenosis.  

In a March 2006 addendum, the July 2005 VA examiner opined 
that the veteran should be able to perform all sedentary 
employment and any employment that did not involve lifting 
more than 20 pounds, based on the objective findings of his 
examination and review of the claims folder.

In August 2006, the RO granted a TDIU, effective August 24, 
2005.  It concluded that the evidence from SSA provided a 
more accurate picture of the veteran's current disability.  
The effective date assigned was based on the date of receipt 
of the veteran's claim for a total rating.

In January 2007 the RO determined that an effective date of 
April 8, 2003 was warranted for TDIU, noting that an informal 
claim was received on that date.

Analysis

	Increased Rating for Spine

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided that 
complete ankylosis of the spine, at an unfavorable angle with 
marked deformity warranted a 100 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5286.  Ankylosis of the 
lumbar spine was evaluated as 40 percent disabling where it 
was favorable and as 50 percent disabling where it was 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289.

The regulations provided a 10 percent rating for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  Where there is muscle spasm on extreme forward 
bending and loss of lateral motion in a standing position, a 
20 percent rating was provided.  A 40 percent rating was 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees.  The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The veteran is in receipt of a 60 percent evaluation for 
postoperative residuals of L5-S1 herniated disc with 
degenerative disease of the lumbosacral spine.  As set forth 
above, a 60 percent rating is the maximum evaluation for 
disabilities of the lumbosacral spine under the old and new 
criteria for intervertebral disc syndrome.  A higher 
evaluation is not warranted for limitation of motion of the 
lumbosacral spine under the old criteria.  In order to 
warrant a higher evaluation, the veteran's back disability 
must be productive of ankylosis of the entire spine.  
However, the evidence does not support such a finding.  While 
the veteran does have significant limitation of motion of his 
lumbar spine, there is no indication that he suffers from 
unfavorable ankylosis of the entire spine.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca. However, neither the 
lay nor medical evidence reflects the functional equivalent 
of complete ankylosis of the spine.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  The Board has also considered 
whether a higher evaluation would be assignable based upon 
separate evaluations for limitation of motion and neurologic 
deficit.  However, a higher evaluation would not be 
warranted.  If the disability is rated under limitation of 
motion, 40 percent is the maximum evaluation.  See DeLuca and 
Johnston.  There is no indication of prescribed bed rest.  
Further, the neurologic deficits in the veteran's lower 
extremities are minimal and would warrant no more than 10 
percent evaluations.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, 
Diagnostic Code 8520.

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 60 percent for postoperative 
residuals of L5-S1 herniated disc with degenerative disease 
of the lumbosacral spine is not for application.

The preponderance of the evidence is against the claim for a 
rating in excess of 60 percent, and there is no doubt to be 
resolved.  Accordingly, an evaluation in excess of 60 percent 
for postoperative residuals of L5-S1 herniated disc with 
degenerative disease of the lumbosacral spine is denied.

	Earlier Effective Date for the Grant of TDIU

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.  See also Ross v. Peake, 2008 WL 36825 (Vet. App.) 
January 2, 2008.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU might be awarded 
even if the requisite schedular criteria is not met if a 
claimant is nevertheless shown to be "unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities".

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating. Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.

As noted above, the RO accepted records from the SSA as 
providing the most accurate picture of the veteran's low back 
disability, and noted that the veteran's low back disability 
were his predominant disability.  Those records show that the 
veteran filed his claim for Disability Insurance Benefits on 
March 26, 2002.  SSA concluded that the veteran had been 
under disability since March 26, 2002.  The veteran's claim 
for a TDIU was received in April 2003.  The Board concludes 
that it was ascertainable that the veteran totally disabled 
due to service connected disability within one year prior to 
his informal application for a TDIU.  Notably, the veteran 
has established a 60 percent evaluation for his low back 
disability as of November 11, 1997.  Once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additional submits evidence of 
unemployability, the VA must consider total disability based 
on individual unemployability.  Roberson v. Principi, 251 
F.3d 1378 (2001).  In this case the Board finds that prior to 
March 26, 2002, the veteran, although pursuing a claim for 
increase, had not submitted evidence of unemployability.  As 
such, it finds that an effective date of March 26, 2002 is 
appropriate for the grant of a total rating due to 
unemployability due to service connected disability.  




ORDER

Entitlement to an evaluation in excess of 60 percent for 
postoperative residuals of L5-S1 herniated disc with 
degenerative disease of the lumbosacral spine is denied.

Entitlement to an effective date of March 26, 2002 for the 
grant of a TDIU is granted.  


REMAND

As an initial matter, the Board observes that the VCAA is 
applicable to the veteran's claim of entitlement to service 
connection for hypertension.

The veteran was scheduled for a VA examination in May 2007 to 
determine the etiology of his hypertension.  A report from 
the VA Medical Center (VAMC) indicates that he failed to 
report for that examination.  However, in a June 2007 
statement, the veteran indicated that he had called the RO to 
discuss the nature of the scheduled examination and was told 
that the purpose of the examination was uncertain.  The 
veteran indicated that he then called the East Orange VAMC on 
May 16, 2007 and asked about the scheduled examination.  He 
related that he was told that it was for his blood pressure, 
and that he responded that records showing his blood pressure 
should be of record.  He stated that he received a call from 
the East Orange VAMC on May 24, 2007, but told them that he 
had no one to drive him to his appointment.  

In September 2007, the veteran's attorney requested that his 
examination be rescheduled.

The Board finds that there is good cause to schedule the 
veteran for a VA examination to ascertain the nature and 
etiology of his hypertension.

Accordingly, the case is REMANDED for the following action:

Schedule a VA cardiovascular examination.  
Upon examination and review of the entire 
claims folder, the examiner should 
provide an opinion regarding whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present hypertension 
was aggravated by the veteran's low back 
disability.  If so, the examiner should 
discuss the degree of aggravation caused 
by the veteran's low back disability.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


